Citation Nr: 9901112	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  94-11 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to an increased evaluation for traumatic 
arthritis of the right knee with limitation of motion, 
currently rated as 20 percent disabling.

2.  Entitlement to an increased evaluation for lumbar strain 
and sprain and traumatic arthritis of the lumbosacral spine, 
with limitation of motion, currently rated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1972 to April 
1992.

This matter comes before the Board of Veterans Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from a November 1992 rating determination by the Wilmington, 
Delaware, Regional Office (RO).  In current status the case 
returns to the Board following the completion of development 
made pursuant to its May 1997 remand.

In a December 1997 rating decision the evaluations for the 
veterans service connected right knee and low back 
disabilities were increased to 20 percent.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends that his service-connected right knee 
and back disabilities are more disabling than their current 
evaluations reflect.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence supports a 30 percent evaluation for lumbar strain 
and sprain and traumatic arthritis of the lumbosacral spine, 
with limitation of motion.  It is also the decision of the 
Board that the preponderance of the evidence is against a 
rating in excess of 20 percent for traumatic arthritis of the 
right knee, with limitation of motion.


FINDINGS OF FACT

1.  The service-connected right knee disability is manifested 
by a pressure sensation with an assisted squat, crepitation, 
tenderness and thigh atrophy, with fatigability, weakness, 
lack of endurance and flare-ups with limitation of motion and 
swelling.

2.  The service-connected lumbar strain and sprain and 
traumatic arthritis is manifested by moderate limitation of 
motion, ¼ inch decreased girth of the left calf,  and 
functional loss due to pain, weakness, lack of endurance and 
lack of strength.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for lumbar 
strain and sprain and traumatic arthritis of the lumbosacral 
spine with limitation of motion have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 
4.45, 4.59, 4.71a, Codes 5010-5293 (1998).

2.  The criteria for a rating in excess of 20 percent for 
traumatic arthritis of the right knee with limitation of 
motion have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5010 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show that the 
veteran sustained back injuries in a motor vehicle accident 
in April 1973.  Thereafter he was treated on numerous 
occasions for back pain including hospitalization in November 
1981.  These records also show that in October 1985 he 
underwent repair of a torn medial meniscus following a right 
knee injury.  

On examination in August 1992, the veteran complained of back 
pain and right knee discomfort.  Examination revealed no 
evidence of swelling or deformity of the joints.  There was 
no evidence of atrophy, muscle tenderness or contractures.  
Range of motion of the knee was 0 to 20 degrees.  X-rays of 
the right knee revealed the medial compartment of the right 
knee was slightly narrowed and a small right patellar spur.  
Examination of the lumbar spine revealed no evidence of 
paraspinal muscle spasm or bony deformity.  Flexion/extension 
was from 0 to 90 degrees, lateral flexion was from 0 to 20 
degrees and rotation was from 0 to 40 degrees bilaterally.  
Neurological examination was normal.  X-rays of the lumbar 
spine showed possible narrowing of the intervertebral disc 
space between L5-S1, suggesting a mild degenerative change.  
The diagnoses were knee discomfort and low back pain.  

On VA examination in June 1994 the veteran complained of 
daily back pain and that he had trouble bending over and then 
straightening up.  Lumbar flexion was to 90 degrees and 
extension to 20 degrees with muscle spasm evident on 
extension.  Lateral flexion to either side was to 40 degrees.  
X-rays of the lumbar spine showed mild degenerative joint 
disease.  The veteran complained of a sharp pain along the 
medial aspect of the right knee with numbness under the 
kneecap and frequently swelling.  He also complained of 
difficulty straightening his knee as well as popping and 
locking.  Physical examination revealed range of motion was 
flexion to 120 degrees and extension to 180 degrees.  
Anterior drawer and McMurray signs were both negative.  There 
was some mild instability when valgus stress was applied to 
the knee, i.e. the right knee opened up a bit medially more 
than the left knee.  There was no evidence of knee effusion.  
X-rays of the right knee showed narrowing of the medial 
compartment of the right knee with osteophyte formation about 
the patella and of the cruciate spines.  There was no 
evidence of deformity of the back or knee.  The clinical 
assessment was osteoarthritis of the right knee and 
osteoarthritis (degenerative disease) of the lumbar spine.  
The examiner concluded that with the veterans locking 
symptoms of the right knee, it was possible that there was a 
remnant of a cartilage tear.

In November 1992, the RO granted service connection for 
traumatic arthritis of both the right knee and the 
lumbosacral spine with postoperative right medial meniscus 
and a combined 10 percent evaluation was assigned.  

The veteran presented testimony at a RO hearing in June 1994 
about the onset and severity of his right knee and back 
disabilities.  He testified that he has daily right knee pain 
and that he can not kneel for very long without it locking up 
or popping.  He also testified that prolonged sitting caused 
numbness.  He testified that he was told the pain in his 
lumbosacral spine was attributable to the development of 
arthritis and a disc condition.  

In an October 1994 rating decision separate 10 percent 
ratings were assigned under Code 5010 for limitation of 
motion of the right knee and limitation of motion of the 
lumbosacral spine, due to arthritis.  

The veteran presented testimony at a hearing before a member 
of the Board in Washington, D.C. in February 1997.  He 
testified that he had pain on a daily basis, some days more 
than others, depending on the weather conditions.  He 
described the symptoms as a stabbing pain on the left side of 
his right knee and numbing sensations in the bottom part of 
his kneecap.  He further testified that driving and walking 
caused knee discomfort and that he has trouble with kneeling, 
bending and squatting and frequent locking.  With respect to 
his back the veteran testified that he has constant pain, 
difficulty lifting and straightening up from a bent position.  
He testified that he has not missed any work in his job as a 
mechanic and was not taking any prescribed medications.  

Pursuant to a May 1997 Board remand treatment records were 
obtained from L. Piccioni, M.D. which show evaluation for 
chronic low back and knee pain in February 1997.  On 
examination the veteran denied any significant leg symptoms 
except for continual pain down the thigh towards the knee 
with a minimal sciatic component, compared to the back pain 
which was mostly stiffness and soreness.  He had no recent 
specific care, such as physical therapy, medications or 
treatment.  The veteran reported decreased flexibility of the 
spine with pain and stiffness in the morning and with heavy 
activities of a mechanical nature.  The veteran had minimal 
leg pain and no neurologic complaints of weakness, numbness 
or tingling down either leg.  The physician noted the veteran 
had undergone a right meniscectomy, via arthroscopic 
technique, in 1984 and since that time has had pain and 
crepitation around the patellofemoral joint.  The veteran 
reported that he was told prior to the surgery that he had 
chondromalacia of the patella by examination, but it was not 
confirmed by his surgeon and there was no operative report in 
his records to evaluate for chondromalacia.  

On examination the lumbar spine revealed tenderness in both 
paravertebral areas.  The veteran was able to go from a 
sitting to a standing position comfortably and also from a 
lying to a sitting position.  He did not ambulate with a 
list, or have any ambulatory aide.  He had marked decreased 
flexion of the spine, to about 50-60 degrees, and extension 
produced pain.  There was no gross spasm noted and sciatic 
tension signs were negative.  There was no sciatic notch 
tenderness.  Straight leg raising produced back pain, but no 
leg pain, and neurologic examination was within normal 
limits.  

Examination of the knees showed slight tenderness over the 
plica band medially.  There was no marked pain with patellar 
inhibition and patellar grind, and only slight crepitation 
with range of motion.  He had full range of motion of both 
knees and no flexion contractures.  There was no ligamentous 
stability noted with valgus/varus stress testing.  Anterior, 
posterior drawer as well as Lachmanns showed no instability 
and McMurrays did not produce any pain, apprehension, or 
click.  Specifically, there was no medial joint line 
tenderness of the right knee, where previous meniscectomy had 
been performed.  X-rays revealed no significant degenerative 
abnormalities of the lumbar spine, except sacralization of 
the fifth lumbar vertebra, with a very narrow L5-S1 area and 
were negative for any significant degenerative changes of the 
right knee.  

The clinical assessment was chronic low back pain, probably 
related to degenerative disc disease and sacralization of the 
fifth lumbar vertebra and chronic bilateral knee pain of 
unknown etiology.  Dr. Piccioni noted the diagnosis of 
chondromalacia was a pathologic diagnosis, and not a 
diagnosis of physical examination.  He concluded that the 
veteran had some mild patellofemoral pain, but no true 
disability from his knee pain.  He further stated that 
although the veteran had a partial meniscectomy in 1984, he 
was now 13 years postoperative and did not have any overt 
signs of degenerative joint disease of the medial compartment 
of the right knee on X-ray and examination.  

On VA examination in August 1997 the veteran reported that as 
part of his employment he sometimes has to lie on a board 
underneath machines and lift between 50 and 75 pounds.  He 
reported that he has not lost time from work in the last year 
due to symptomatology but has continued to work with pain.  
He complained that his low back pain was constant in nature 
and that bending and cold weather increased the symptoms.  
The symptoms were located in the central portion of the low 
back going to the left and occurred with prolonged sitting, 
standing and walking.  He stated that his low back problems 
are worse now than they were in 1994 but with little change 
this year compared to the previous year.  With respect to his 
right knee, those symptoms occur on a daily basis with 
frequent swelling and difficulty negotiating steps.  He 
denied any locking but indicated frequent buckling and the 
last time the knee buckled was two days prior to the 
examination.  He stated that weather increases his symptoms 
and that his right knee has not changed since 1994.  

Motion of the lumbar spine revealed 65 degrees of forward 
flexion with 25 degrees of this motion in the sacrum, 
resulting in 40 degrees of true lumbar flexion, 5 degrees of 
hyperextension, and 20 degrees of bilateral lateral bending 
with low back symptomatology.  However, palpation of the 
lumbar spine revealed no tenderness, spasm or sensitivity.  
It was noted that he had symptomatology with ranges of 
motion.  Neurological examination of the lower extremities 
revealed the patella and Achilles reflex to be symmetrically 
reactive at 2+ and Trendelenburg for gluteal dysfunction was 
negative.  He could straight leg raise to 90 degrees seated 
and in this position with both legs straight out he could 
reach the mid-tibias, the same was noted standing.  In the 
supine position he could straight leg raise to 55 degrees 
bilaterally without any sciatic component, but with symptoms 
in the low back.  There was a ¼ inch decreased muscle girth 
of the left calf secondary to symptoms in the low back.  The 
diagnosis was chronic lumbar strain and sprain with 
symptomatic arthrofibrosis; transitional lumbosacral junction 
with symptomatology secondary to the motor vehicle accident 
and degenerative joint disease of the lumbar spine which was 
symptomatic.

Examination revealed an assisted squat caused pressure 
sensation in the right knee.  Examination of the right knee 
showed no evidence of swelling, erythema, effusion or 
instability.  Range of motion was 0 to 145 degrees with 
patellofemoral crepitation, greater in the right knee.  There 
was also crepitation over the medial joint fissure with a 
positive click/McMurrays test.  The only area of tenderness 
in the knee was over the medial joint fissure.  The veteran 
had a ¾ inch decreased girth in the right thigh.  The 
arthroscopic portals were barely visible and well healed.  
The diagnosis was status post arthroscopic surgery of the 
right knee with arthrofibrosis and post-traumatic 
degenerative joint disease indicated by the narrowed 
compartment of the medial aspect of the right knee.

The examiner reviewed X-rays studies of the lumbosacral spine 
and right knee from 1994 indicating degenerative joint 
disease of the lumbar spine and right knee. 

The examiner commented that the veteran had some functional 
problems involving the right knee in that he has objective 
findings such as the atrophy in the thigh and patellofemoral 
crepitation including over the medial compartment.  These 
findings are objective and will result in functional loss.  
As a result the veteran will have fatigability and already 
has atrophy which means there is weakness in the right 
thigh/lower extremity, lack of endurance will be a problem, 
and with flare-ups he could have further loss of motion and 
swelling.  Swelling was not noted at the time of the 
examination.  The examiner further commented that the 
veterans lumbar spine has significant subjective 
symptomatology over and above the X-rays report findings of 
minimal degenerative joint disease.  Based on the veterans 
history and physical examination with consistent decreased 
range of motion he does have a functional problem with the 
lumbar spine resulting in lack of endurance, lack of strength 
and weakness.  

A MRI dated in August 1997 revealed a small left internalized 
disc herniation at L4-5.  X-rays of the lumbar spine showed 
possible sacralization of L5.  The height of the lumbar 
intervertebral bodies was preserved.  The intervertebral disc 
spaces of the lumbar spine were relatively preserved and the 
pedicles were intact.  Mild degenerative changes at lumbar 
spine were suggested.  

In a December 1997 rating decision the RO granted a 20 
percent evaluation for the veterans right knee disability 
based upon the criteria in Code 5257, and included 
instability as a component of the disability and rated the 
disability under Codes 5010-5257.  The RO also granted a 20 
percent evaluation for the veterans low back disability 
based upon the criteria in Code 5293, including 
intervertebral disc syndrome as a component of the disability 
and rated the disability under Codes 5010-5293.  

Analysis.  The Board finds that the veteran's claims for 
increased ratings are well grounded within the meaning of 38 
U.S.C.A. § 5107(a), in that he has presented claims which are 
plausible.  The Board is satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to comply with 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998); Murphy v. 
Derwinski, 1 Vet.App. 78 (1991); Proscelle v. Derwinski, 2 
Vet.App. 269 (1992).  Where, as in this case, an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 
Vet.App. 55, 58 (1994).  

I.  Right Knee

Diagnostic Code 5010 applies to traumatic arthritis and 
provides that such is rated as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Code 5003.  Degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion for the specific joint or joints 
involved.  Where the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
applicable diagnostic codes, a rating of 10 percent is 
warranted for each such major joint or group of minor joints.  
Limitation of motion must be objectively confirmed by 
evidence of swelling, muscle spasm, or painful motion.  38 
C.F.R. § 4.71a, Code 5003 (1998).

Limitation of motion of the knee is contemplated in Codes 
5260 and 5261.  Code 5260 provides for a 20 percent 
evaluation where flexion is limited to 30 degrees.  A 30 
percent evaluation may be assigned where flexion is limited 
to 15 degrees.  Code 5261 provides for a 20 percent 
evaluation where extension is limited to 15 degrees.  A 30 
percent evaluation may be assigned where the evidence shows 
extension limited to 20 degrees.  For a 40 percent 
evaluation, extension must be limited to 30 degrees.  And 
finally, where extension is limited to 45 degrees a 50 
percent evaluation may be assigned.  38 C.F.R. § 4.71a, Codes 
5260, 5261 (1998).

Other impairment of the knee, i.e., recurrent subluxation or 
lateral instability, is rated as 10 percent disabling when 
slight, 20 percent when moderate, or 30 percent when severe 
under Code 5257.  38 C.F.R. § 4.71a Code 5257 (1998).

The Board finds, based on the evidence of record, that the 
veteran's service connected right knee disability does not 
warrant an evaluation in excess of 20 percent under Code 5257 
as there is no medical evidence consistent with severe 
recurrent subluxation or lateral instability.  In fact, at 
the August 1997 VA examination, the examiner specifically 
noted that there was no evidence of instability.  Similarly, 
the report of Dr. Piccionis February 1997 examination noted 
no instability on anterior/posterior drawer and Lachmans 
testing.  Although it was noted that there was no 
ligamentous stability noted with valgus/varus stress 
testing, this finding is reported nowhere else and appears to 
be an error.  The veteran at that time offered no complaints 
regarding instability on valgus/varus stress testing.  In the 
absence of symptoms of subluxation or lateral instability, 
and with due consideration to the provisions of 38 C.F.R. § 
4.7, an evaluation in excess of 20 percent under Code 5257 is 
not warranted.

On VA examination in August 1997 range of motion was 0 to 145 
degrees.  Normal knee flexion is 0 to 140 degrees.  38 C.F.R. 
§ 4.71, Plate II (1998).  Thus, he has no limitation of 
motion to support an increased evaluation under Codes 5260 or 
5261.  The August 1997 examiner, however, indicated that an 
assisted squat caused pressure sensation in the knee.  
Equating this with limitation of motion, a basis is presented 
for the conclusion that the veteran has limitation of motion, 
which would be noncompensable.  38 C.F.R. § 4.71a (1998). 

Further, the VA examiner did specifically note that the 
veteran had objective findings such as the atrophy in the 
thigh and patellofemoral crepitation including over the 
medial compartment which would result in functional loss.  
Specifically the examiner stated that as a result the veteran 
will have fatigability and already has atrophy which means 
there is weakness in the right thigh/lower extremity.  He 
further stated that lack of endurance will be a problem, and 
with flare-ups the veteran could have further loss of motion 
and swelling.

In view of the persistent complaints and clinical findings, 
the Board is of the opinion that the combination of 
symptomatology is consistent with a 20 percent evaluation, 
based on the assignment of a 10 percent evaluation for 
noncompensable limitation of motion and X-ray evidence of 
arthritis plus the assignment of an additional 10 percent for 
functional loss due to pain, under the provisions of 38 
C.F.R. § 4.40.  In making this determination, the Board has 
considered the veterans hearing testimony, which is 
considered credible insofar as he described impairment due to 
his service-connected disability.

Also potentially applicable is VAOPGCPREC 23-97.  In that 
opinion, VAs General Counsel stated that a claimant who has 
arthritis and instability of the knee may be rated separately 
under diagnostic codes 5003 and 5257.  In the present case, 
however, examination of the knee in August 1997 resulted in a 
specific finding that that veteran had no instability of the 
knee.  Accordingly, there is no basis for an additional 
rating under Diagnostic Code 5257 pursuant to the General 
Counsel opinion.  VAOPGCPREC 23-97 (July 1, 1997).

The preponderance of the evidence therefore is against a 
rating in excess of 20 percent.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5010-5257 (1998).

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not come into play.  
38 U.S.C.A. § 5107(b).


II.  Lumbosacral Spine

Mild intervertebral disc syndrome is assigned a 10 percent 
disability rating.  Moderate intervertebral disc syndrome 
with recurring attacks, characterized by recurring attacks is 
assigned a 20 percent disability rating.  Severe 
intervertebral disc syndrome with recurring attacks and 
intermittent relief is assigned a 40 percent disability 
rating.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc; little intermittent relief 
warrants a 60 percent rating.  38 C.F.R. § 4.71a, Code 5293 
(1998).

Diagnostic Code 5010 directs that arthritis due to trauma is 
evaluated as degenerative arthritis based on limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  38 C.F.R. § 4.71a, Code 
5003 (1998).  Because arthritis of the spine is encompassed 
in the service-connected entity, the low back disorder may be 
rated as arthritis, based on limitation of motion.  Code 
5003.  Slight limitation of motion of the lumbar segment of 
the spine warrants a 10 percent rating.  Moderate limitation 
of motion warrants a 20 percent rating.  A 40 percent rating 
requires severe limitation of motion.  38 C.F.R. § 4.71a, 
Code 5292 (1998).

The August 1997 VA examination reveals range of motion of the 
lumbar spine was forward flexion to 65 degrees (with 40 
degrees of true lumbar flexion) backward extension to 5 
degrees, left and right lateral extension to 20 degrees with 
low back symptomatology.  The examiner noted that it was with 
range of motion that the veteran had symptomatology.  These 
findings reflect moderate, but not more than moderate, 
limitation of lumbar motion.  38 C.F.R. § 4.71a, Code 5292 
(1998).

On neurological examination, the clinical findings were 
essentially normal.  The veteran could straight leg raise to 
90 degrees seated and 55 degrees supine without sciatic 
involvement but symptoms in the back.  Given the general lack 
of significant neurological findings, the severe 
intervertebral disc syndrome required for a 40 percent rating 
under Code 5293 is not present.  38 C.F.R. § 4.71a, Code 5293 
(1998).  

The VA examiner however did indicate that based on the 
veterans history and physical examination, with consistent 
decreased range of motion, he did have a functional problem 
with the lumbar spine resulting in lack of endurance, lack of 
strength and weakness.  Therefore the Board is of the opinion 
that the veterans low back disorder, with consideration of 
functional loss, merits a 30 percent evaluation, based upon a 
20 percent evaluation for moderate limitation of motion and 
an additional 10 percent evaluation for functional loss with 
lack of endurance and strength, as well as weakness.  In 
making this determination, the Board has considered the 
veterans hearing testimony, which is considered credible 
insofar as he described impairment due to his service-
connected disability.

The preponderance of the evidence therefore shows that a 30 
percent rating is warranted.  38 U.S.C.A. § 5107(b) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Codes 5003, 5010, 5292 (1998).


ORDER

An increased rating for traumatic arthritis of the right knee 
with limitation of motion is denied.

A 30 percent rating for traumatic arthritis of the 
lumbosacral spine with limitation of motion is granted, 
subject to the regulations governing payment of monetary 
awards.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
